Citation Nr: 1713603	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine, currently rated 20 percent disabling.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

3. Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated 10 percent disabling.

4. Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated 10 percent disabling. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 24, 2012.




REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1991; from July 2004 to May 2005; and, from July 2006 to June 2010.

These matters come to the Board of Veterans' Appeals (Board) from January and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Baltimore, Maryland.  Jurisdiction was subsequently transferred to the Winston-Salem RO.

During the course of the appeal, the Veteran raised the issue of entitlement to a TDIU, which the Winston-Salem RO denied in May 2013.  While the Veteran did not submit a notice of disagreement with the May 2013 rating decision, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected disabilities, including those on appeal for higher ratings.  Therefore, the issue of entitlement to a TDIU is raised by the record and is properly before the Board.

The Board remanded these issues in June 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The claims for increased ratings for degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the cervical spine, and degenerative joint disease of both knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

The Board observes that the Veteran's combined disability rating has been 90 percent from June 2010 and 100 percent from August 2012.  His service-connected disabilities as of June 2010 included the following: sleep apnea; DJD of the thoracolumbar and cervical spine; diabetes mellitus, type II; DJD of both knees; chronic right wrist strain; right thumb fusion; tinnitus; bilateral tinea pedis with onychomycosis of the right great toenail; arteriosclerotic retinopathy; and hypertension.  Service connection for posttraumatic stress disorder was granted as of October 2011.  As of August 2012, the Veteran has also had service connection for hypertensive heart disease, status post mitral valve replacement and related scar.  Based on the foregoing, the Veteran meets the schedular criteria for consideration of a TDIU.  The question remains as to whether the Veteran is unable to obtain and maintain substantially gainful employment due to his disabilities.  As discussed below, the Board finds a TDIU is warranted.

The August 2009 general examination shows that the Veteran's military occupation was Seabee, or builder.  The April 2016 examiner stated that the Veteran is trained and experienced in construction.  He is trained to do anything structural in construction including framing, plumbing, building bridges, working with steel, and hanging drywall.

The last time he was able to work was in 2010 during service, at which time he was on light duty and performing sedentary work.  He medical boarded out of service due to his left knee disability.  The Veteran has not held any employment since that time.  The Veteran indicated that he sought employment when he first got out of service, but that no one would hire him due to his doctor appointments and medications.  He has doctor appointments every week up to 2 to 3 times per week and takes medications, including narcotics.

The examiner stated that the Veteran cannot squat, bend, stoop, twist, push, pull, or work on ladders.  He cannot perform manual labor.  He cannot carry anything of weight due to his back and residuals from his open heart surgery.  The Veteran cannot engage in jobs requiring prolonged standing, such as cashier, due to his back and rib disabilities.  The examiner stated that the Veteran could possibly do sedentary jobs, such as supply ordering for a store, as long as he could get up and move around as needed and if the company would work around his frequent doctor appointments.  However, the Veteran cannot sit for prolonged periods of time due to his back.  He cannot write for prolonged periods due to his right hand and wrist problems.  Additionally, due to the amount of pain medications and narcotics that the Veteran has to take, he has drowsiness which prevents him from driving and causes him to fall asleep with prolonged sitting.

Based on the foregoing, the Board finds that the Veteran is unlikely to obtain and maintain substantially gainful employment based on his education and training with the limitations imposed by his service-connected disabilities and prescribed medications.  The appeal is granted.


ORDER

TDIU is granted.


REMAND

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In light of Correia, a remand is required for the scheduling of additional VA examinations to determine the current severity of the Veteran's degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the cervical spine, and degenerative joint disease of both knees.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Then schedule the Veteran for a VA examination of all orthopedic and neurologic manifestations of his degenerative joint disease of the thoracolumbar and cervical spine.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  This should include an examination to determine all neurologic abnormalities that result from the Veteran's thoracolumbar and cervical spine disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner should also note any neurologic impairment associated with the thoracolumbar and cervical spine disabilities.

If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. The schedule the Veteran for a VA examination of his bilateral knee degenerative joint disease.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


